Citation Nr: 1015741	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for deviated nasal 
septum.

3.  Evaluation of right shoulder impingement syndrome, 
currently rated as 10 percent disabling.

4.  Evaluation of degenerative disc disease of the cervical 
spine, currently rated as 10 percent disabling.

5.  Evaluation of chronic left knee sprain, currently rated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 until 
April 2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT
	
1.  Bilateral hearing loss disability was not manifest during 
service, and an organic disease of the nervous system was not 
manifest to a compensable degree within one year of 
separation.  Hearing loss disability is not attributable to 
service.

2.  A deviated nasal septum is attributable to service.

3.  Right shoulder impingement syndrome has been productive 
of forward flexion from zero to 180 degrees, internal 
rotation to the T10 level, external rotation to 90 degrees, 
and abduction from zero to 135 degrees.

4.  Degenerative disc disease of the cervical spine has been 
productive of flexion to 45 degrees, extension to 40 degrees, 
lateral rotation to 65 degrees bilaterally, kyphosis and 
normal neurological findings.

5.  Chronic left knee sprain has been productive of pain on 
walking, motion from zero to 130 degrees, no tenderness, 
fluid, crepitus, laxity or instability.




CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.385 (2009).

2.  Deviated nasal septum was incurred in service.  38 
U.S.C.A § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for right shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2009).

4.  The criteria for a disability rating of 20 percent for 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

5.  The criteria for a disability rating of 10 percent for 
chronic left knee sprain  have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002

The Veteran's claims for rating evaluations arise from the 
appeal of initial evaluations following grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA with respect to these claims.

VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in May 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
disability ratings and effective dates.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, and records of private and VA treatment have been 
associated with the Veteran's claims file.  Furthermore, the 
Veteran was afforded VA examinations in June and October 
2007, during which examiners took down the Veteran's history, 
laid foundations for the conclusions reached, and reached 
conclusions consistent with the record.  The examinations are 
found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, with regard to the issue of service connection for a 
deviated nasal septum, the Board is granting in full, the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims entitlement to service connection for 
bilateral hearing loss disability and for a deviated nasal 
septum.  The Board notes that the Veteran has not alleged 
that the claimed disabilities were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

1.  Bilateral Hearing Loss

Service connection for an organic disease of the nervous 
system, including sensorineural hearing, may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

The Veteran's service treatment records reflect that on 
audiological evaluation in March 1988, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
5
5
LEFT
0
0
5
20
5
15



On audiological evaluation in January 1990, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
0
20
LEFT
5
0
0
10
0
25

On examination in March 1992, the Veteran's ears and ear 
drums were normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
5
0
15
5
20
LEFT
0
0
5
0
10
25

On examination in November 1997, the Veteran's ears and ear 
drums were normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
10
10
LEFT
5
5
5
15
10
20

In November 1997, the Veteran reported having no hearing loss 
of any kind.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
20
10
15
LEFT
5
5
10
25
15
10

In November 1998, the Veteran reported that he did not know 
whether his hearing was becoming worse, but did indicate that 
he had no hearing loss of any kind. On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
5
15
LEFT
15
0
0
15
10
20

On audiological evaluation in February 23, 2001, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
10
5
20
10
30
LEFT
0
10
10
20
10
25

On audiological evaluation on February 28, 2001, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
10
15
0
25
LEFT
5
5
15
25
15
35

On audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
5
5
15
0
30
LEFT
0
0
15
20
-5
20

On audiological evaluation in September 2004, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
10
15
20
10
30
LEFT
0
5
10
20
20
10

On audiological evaluation in November 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
5
25
5
30
LEFT
0
0
10
25
15
15

In October 2006, the Veteran reported that hearing in his 
right ear was muffled.  On examination, the Veteran 
complained of ringing in the ears but had no change in 
hearing.  A review of his symptoms showed that he had "no 
hearing loss."  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
25
15
10
LEFT
5
5
10
20
20
10

In November 2006, the Veteran was diagnosed with "possible 
noise-induced deafness (high frequency mild loss).

In-service reports reveal that the Veteran worked in 
environments with "[R]outine exposure to hazardous noise 
producing equipment and flight -line duties," according to a 
Master Workplace Exposure Data Summary completed in July 
1996.

Based on the foregoing, the service treatment records show 
that the Veteran had some mid to high frequency hearing loss 
during service.  However, as the evidence shows, entitlement 
to service connection is not warranted due to a lack of 
current hearing loss disability.

Following separation from active service in April 2007, the 
Veteran underwent VA examination in June 2007.  At that time 
the Veteran's external auditory canals and tympanic membranes 
were normal.  There were no perforations or discharges.  The 
Veteran endorsed significant in-service noise exposure from 
jet aircraft, though indicated that he wore ear protection 
during service.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
15
LEFT
5
5
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed the Veteran with high frequency 
hearing loss in the right ear, stating that his hearing was 
within normal limits from 250-6,000Hz, but that he had mild 
hearing loss at 8,000Hz.  She also diagnosed the Veteran's 
left ear hearing to be within normal limits

Although the Veteran claims to have bilateral hearing loss 
disability, the record establishes that he does not have a 
bilateral hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385 (mandating that impaired 
hearing will be considered a disability when auditory 
thresholds reach 40 decibels or greater; or when at least 
three frequency readings are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent).  

The objective evidence of record does not establish that the 
Veteran had a hearing loss disability during service, within 
one year of separation, or presently.  Rather, the record 
establishes that the Veteran's hearing is within normal 
limits for VA purposes.  The objective evidence is more 
probative than the Veteran's lay opinion, even when such 
opinion is as credible.  As he does not meet the criteria of 
a disability, it necessarily follows that service connection 
for a hearing loss disability may not be granted.  

Here, the service treatment records disclose varying degrees 
of decreases in auditory acuity, as defined by VA regulation.  
Hensly v. Brown, 5 Vet. App. 155, 159 (1993).  However, the 
regulation requires the presence of a disability, rather than 
a mere decrease in acuity.  Here, the objective evidence 
establishes that the appellant did not have disability during 
service, or at any time after service.  Furthermore, based 
upon the specific criteria established in 38 C.F.R. § 3.385, 
the appellant is not competent to establish his own puretone 
or speech recognition results.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for bilateral hearing loss 
disability is denied.

2.  Deviated Nasal Septum

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2009).

Service treatment records indicate that on entrance 
examination in March 1986, the Veteran reported no history of 
nose trouble.  Examinations in March 1992 and January 1997 
indicated that the Veteran's nose was normal.

Based on the foregoing, the service treatment records show 
that the Veteran's nose was normal at entrance and normal 
through at least 1997.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

Following separation from active service, the Veteran 
underwent VA examination in June 2007 which revealed that the 
Veteran's nasal septum was deviated to the left with 50 
percent obstruction of the nasal cavity.  The VA examiner 
concluded that, as the Veteran did not provide a history of 
nasal trauma, the deviation "probably has been in place 
since he was 15 or 16 years of age."  The examiner provided 
no supporting rational for his conclusion, only the lack of 
apparent in-service trauma.

As indicated, Veterans are presumed to have entered service 
in sound condition with respect to their health, see 38 
U.S.C.A. § 1111, with the burden of proof on VA to rebut that 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  In this case, contrary 
to the unsupported opinion of the VA examiner, the record 
indicates that the Veteran entered service in sound 
condition.  Such a conclusion is supported by the Veteran's 
entrance examination in March 1986, during which he reported 
no history of nose trouble.  We further note that on 
examinations in 1992 and 1997, the Veteran's nose was normal.  
The evidence before the Board indicates that the Veteran 
entered service in sound condition, was in sound condition in 
1997, and in June 2007, two months after separation, his 
nasal septum was deviated.  The appellant signed his claim 
for service connection for the deviated septum while still in 
service.  We find it unlikely that the post-service diagnosis 
is unrelated to his in-service report.

The Board finds the proximity of the Veteran's separation, 
with the diagnosis of a deviated nasal septum, to be far more 
probative than the unsupported conclusions drawn by a VA 
examiner in June 2007.  The Board also notes that there is no 
proof that the Veteran's deviated septum is a congenital or 
developmental defect, as the VA examiner implied an onset at 
he age of 15 or 16.  Although the Board must consider the 
medical opinion of the VA examiner, the conclusion that the 
claimed disability began in the Veteran's teenage years, 
without some factual foundation, amounts to nothing more than 
fantasy; that medical opinion is not probative.  In 
conclusion, the preponderance of the evidence supports the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ratings on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009)  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, as is necessary in rating the 
disabilities on appeal,  the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, when assessing the 
severity of a musculoskeletal disability that is at least 
partly rated on the basis of limitation of motion, VA is 
generally required to consider the extent that the Veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-
ups") due to the extent of his pain, weakness, premature or 
excess fatigability, and incoordination.  DeLuca at 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

1.  Right Shoulder Impingement Syndrome

In a rating decision on appeal, the Veteran was awarded 
service connection for right shoulder impingement syndrome 
and granted an evaluation of 10 percent effective May 1, 
2007.  The Veteran's right shoulder impingement syndrome is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 
5201, for limitation of motion.  Under this Code, limitation 
of motion to the shoulder level calls for a 20 percent 
rating.  Limitation to midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
shoulder.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent for the major shoulder.  38 C.F.R. § 
4.71a, Code 5201 (2009).

Service treatment records indicate that in June 2006, the 
Veteran had palpable contracture to the right lateral 
trapezius and radicular numbness with tingling into the right 
upper extremity, down into the right hand.  The provisional 
diagnosis was cervicalgia.

On examination in June 2007, the Veteran reported difficulty 
with his shoulder dating to 2003.  The Veteran was noted to 
be right handed.  At rest, he rated his pain at 7 out of 10, 
and at 10 out of 10 with activity.  He also reported that 
physical therapy had not been helpful.  The Veteran's 
shoulder was aggravated by raising it above his arm or by 
lifting over 30 pounds of weight.  The Veteran had forward 
flexion from zero to 180 degrees and internal rotation to the 
T10 level.  External rotation was to 90 degrees, and 
abduction was from zero to 135 degrees.  There was slight 
tenderness of the bicipital groove and slight pain on cross-
chest movement of the right arm.  The Veteran had no pain 
with abduction, and grip, tendon reflexes, and sensory 
examination were all normal.  The examiner reported that the 
Veteran had slight pain on range of motion of the right 
shoulder, but with no additional limitation on repetitive 
movement.  The impression was of degenerative joint disease 
of the right shoulder.

In October 2007, a second VA examiner reviewed the Veteran's 
records and found that the initial VA examiner was mistaken 
in her impression of degenerative joint disease.  Rather, on 
review of service treatment records and x-ray imaging, the 
examiner determined that the Veteran had moderate impingement 
syndrome of the right shoulder.

The Board has also considered other potentially applicable 
Diagnostic Codes, but finds that none are applicable.  
Specifically, no ankylosis of scapulohumeral articulation (DC 
5200), impairment of the humerus (5202), or impairment of the 
clavicle or scapula (DC 5203) has been noted.

After a careful review of the record, the Board finds the 
Veteran's right shoulder impingement to be 10 percent 
disabling.  In order to warrant a higher evaluation, there 
must be the functional equivalent of limitation of motion to 
the shoulder level.  38 C.F.R. § 4.71a, Code 5201 (2009); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, however, the 
Veteran has been shown to be able to raise his right arm 
above his shoulder level by flexion, external rotation and 
abduction.  Though slight tenderness of the bicipital groove 
and slight pain on cross-chest movement was noted, no 
additional limitation of motion due to pain was noted.

The Veteran asserts that he is entitled to a rating higher 
than the current 10 percent, and although his testimony is 
credible, even when accepted as true it does not provide a 
basis for a higher evaluation.  Neither the objective nor 
subjective evidence establishes that the Veteran's shoulder 
motion is functionally limited to shoulder level.  The 
objective evidence establishes that the Veteran retained 
function above the shoulder level and that he self report of 
aggravation by raising his shoulder above his arm established 
that he retains functional use throughout shoulder level.  
Similarly, the Veteran's report of a restriction of lifting 
to 30 pounds, does not establish a significant functional 
restriction beyond that contemplated by the 10 percent 
evaluation.  Furthermore, the disability is not otherwise 
impacted by weakness, excess fatigability, or incoordination.

Based on the foregoing, the Board concludes that the 
Veteran's right shoulder impingement has been 10 percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

2.  Degenerative Disc Disease of the Cervical Spine

In a rating decision on appeal, the Veteran was awarded 
service connection for degenerative disc disease of the 
cervical spine granted an evaluation of 10 percent effective 
May 1, 2007.  The Veteran's cervical spine is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, pursuant to 38 C.F.R. § 4.71a 1, 2007gh  percent, her 
than 10 is right arm  ulation has been noted (DC 5200), 
itation on repetitive movement.xtremity, dow, DC 5243.  With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula is as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine, (40 
percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent). 38 C.F.R. § 
4.71a (2009).

The General Rating Formula also specifies that rating 
intervertebral disc syndrome (the specific Code under which 
the Veteran is currently rated) based on incapacitating 
episodes allows for an evaluation of 10 percent for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  38 C.F.R. § 4.71a, DC 5243.  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a (2009).

Objective neurologic abnormalities are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and In juries of 
the Spine, Note (1) (2009).  For claims in which symptoms of 
a neurologic defect have been claimed or found, 38 C.F.R. § 
4.120 dictates that neurological conditions and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory or mental function.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate incomplete paralysis, 
or with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123, see 38 C.F.R. § 
4.124 (2009).

Service treatment records show that in June 2006 the 
Veteran's cervical spine had a loss of normal cervical 
lordosis with kyphosis of the cervical spine.  Imaging 
revealed loss of intervertebral disc height at the C4-5, C5-
6, and C6-7 levels.  Anterior and posterior osteophytes were 
also seen at the C4-5, C5-6, and C6-7 levels.  The impression 
was of discogenic degenerative changes at C4-5, C5-6, and C6-
7 levels.  MRI imaging in June 2006 also revealed no 
herniated disc seen at any level.  On examination, pain was 
elicited by motion in sidebending and left rotation.  
Reflexes were intact bilaterally, though the Veteran had some 
upper extremity numbness.  On a separate examination in June 
2006, however, the Veteran had tingling of the right shoulder 
and arm and hand, but no tingling of the legs or feet, and no 
numbness of the arms, hands, legs or feet.

Following separation, the Veteran underwent VA examination in 
June 2007.  At that time, the Veteran reported a history of a 
history of neck pain to 2003, which he rated as 3 out of 10 
at rest and 10 out of 10 with activity.  The pain radiated 
down to the level of the elbow.  The Veteran's grip in both 
hands was normal as was sensation to vibration and pin prick.  
Tendon reflexes at the elbow and wrist were normal.  The 
Veteran had neck flexion to 45 degrees, extension to 40 
degrees, and lateral rotation to 65 degrees bilaterally.  
There was an increase in paraspinous muscle tone on the right 
and some increase in tone of the right supraspinatus muscle.  
There were no additional limitations following repetitive 
use, but some spasm of the muscle on the right side of the 
neck.  The Veteran had no weakness or tenderness and 
neurological findings were normal.  The examiner reported 
that the Veteran had no incapacitating episodes during the 
preceding 12 months from his cervical spine.  The impression 
was of degenerative disc disease of the cervical spine with 
neck pain, right arm radiation, moderate symptoms and minimal 
physical abnormalities.

After a careful review of the evidence above, the Board finds 
the Veteran's degenerative disc disease of the cervical spine 
to be 20 percent disabling.  The current 10 percent 
evaluation contemplates forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height (10 
percent).  38 C.F.R. § 4.71a (2009).  A 20 percent 
evaluation, there must be the functional equivalent of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

The Board recognizes that the evidence shows some muscle 
spasm on the right side of the neck, but this has not been 
indicated to result in abnormal gait.  However, we are also 
aware of in-service, June 2006, radiographic findings of loss 
of normal cervical lordosis with kyphosis of the cervical 
spine.  Although no abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis, were 
noted at the Veteran's VA examination in June 2007, the 
examination was not specific enough to establish that the 
kyphosis no longer existed.  Stated differently, the last 
evidence that clearly addressed the material point 
established the presence of kyphosis.  Accordingly, the Board 
finds that the cervical disability is 20 percent disabling.

In order to be assigned the next higher, 30 percent, rating, 
there must be the functional equivalent of forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  See, DeLuca.  In 
this case, the evidence clearly demonstrates the Veteran does 
not have ankylosis of the entire cervical spine.  In 
addition, the objective evidence establishes that he retains 
forward flexion beyond 15 degrees.  In fact, the examiner 
established that flexion was to 45 degrees and that there was 
no change with repetitive motion or additional limitation 
during flare-ups.  At best, there was minimal painful motion 
of the cervical spine.  We also note that there is no lay 
evidence that establishes that flexion is functionally 
limited to 15 degrees or less.  In sum, the actual limitation 
of motion and the functional equivalent of limitation of 
motion are essentially the same and do not approximate 
limitation of flexion to 15 degrees.

With regard to neurologic defects, in spite of reported pain 
radiation down to the level of the elbow, grip in both hands 
and sensation to vibration and pin prick were normal as were 
tendon reflexes at the elbow and wrist.  Furthermore, the 
examiner in 2007 specifically stated, after noting the lack 
of weakness and tenderness, that neurologic findings were 
normal.  The Board notes that General Rating Formula requires 
that "[o]bjective neurologic abnormalities" are rated 
separately, 38 C.F.R. § 4.71a (2009), and as no objective 
abnormalities are demonstrated, a separate rating is not 
warranted.  We also note that there are no incapacitating 
episodes.

The Veteran asserts that he is entitled to a rating higher 
than the current 10 percent, in so far as we find his 
testimony to be credible, a rating of 20 percent is assigned.

Based on the foregoing, the Board concludes that the 
Veteran's degenerative disc disease of the cervical spine has 
been 20 percent disabling throughout the period on appeal, 
and there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

3.  Chronic Left Knee Sprain

In the rating decision on appeal, the Veteran was awarded 
service connection for chronic left knee sprain and granted a 
noncompensable evaluation effective May 1, 2007.  The 
Veteran's left knee sprain is rated under 38 C.F.R. § 4.71a 
DC, 5260.  Under this Code, a noncompensable evaluation is 
appropriate where flexion is limited to 60 degrees.  A 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  Where flexion is 
limited to 15 degrees, a 30 percent rating is warranted.  38 
C.F.R. § 4.71a, DC 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  Id. at DC 5261.

When there is recurrent subluxation or lateral instability 
which is severe, a 30 percent evaluation is assignable; when 
moderate, a 20 percent evaluation is assignable; or when 
slight, a 10 percent evaluation is assignable.  Id. at DC 
5257.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

In addition, GC has issued two opinions pertinent to claims 
of entitlement to higher evaluations for knee disabilities 
which reflect that a Veteran who has limitation of motion and 
instability of the knee may be evaluated separately under 
separate Diagnostic Codes provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 
(August 14, 1998).  Accordingly, the Board undertakes to 
consider all possible ratings separately.

On VA examination in June 2007, the Veteran reported trouble 
with his knee beginning in 2005.  He had pain of 4 our of 10 
at rest and 8 our of 10 with motion of the left knee.  His 
knee was not affected by standing, but pain immediately 
manifests when he begins to walk.  The Veteran's knee was 
aggravated by going up or down stairs but not on lifting or 
driving a car.  The Veteran reported that he swam for 25 
minutes, three times a week and took no medication for his 
knee.  The Veteran had motion in his knee from 0 to 130 
degrees.    There was no tenderness, fluid, crepitus or 
laxity.  The impression was of a chronic left knee sprain, 
with moderate symptoms, but otherwise essentially normal with 
minimal disability.  X-ray imaging revealed a normal 
appearance without evidence of arthritis.

In November 2008, the Veteran endorsed a feeling of grinding, 
accompanied by a grinding noise in his knee when bent past 30 
degrees of motion.

The Veteran underwent a private medical examination in 
February 2009.  During that examination, the Veteran reported 
that his knee bothered him when in a flexed position of 30 
degrees, when going up or down stairs, when getting up from 
or sitting down in a chair, and he had an occasional catching 
sensation.  He indicated that his knee bothered him to the 
extent that he was unable to exercise or ride a bike.  The 
Veteran's left knee had a normal appearance.  There was no 
effusion or swelling, there was some crepitance in the 
patellofemoral region.  These was some pain with resisted 
extension, no joint line tenderness, no varus and no valgus 
instability.  The Veteran had no Lachman or pivot shift, no 
anterior or posterior drawer, and he was grossly 
neurovascularly intact.  X-rays showed that the Veteran's 
left knee was negative for acute pathology, though he had 
some slight lateral tracking of his patella.  The impression 
was of a painful left knee with possible patellofemoral 
syndrome and possible trochlear or patellar defect.

An MRI in March 2009 revealed no evidence of internal 
derangement, including no evidence of trochlea cartilage 
defect.  Edema was within adipose tissue, situated between 
the medial patella retinacula and patella.  Private 
evaluation in April 2009 revealed no instability of the knee. 

After a careful review of the evidence above, the Board finds 
the Veteran's left knee sprain, currently rated as non-
compensably disabling, to be no more than 10 percent 
disabling.  Specifically, the Veteran has some pain on 
movement of the knee, which restricts his ability to 
exercise.  Accordingly, he is entitled to the minimal 
compensable rating available for the joint, in this case 10 
percent.  38 C.F.R. § 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The current evaluation now contemplates periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.

In order to warrant a higher evaluation under DC 5260, the 
Veteran must have the functional equivalent of flexion 
limited to 30 degrees.  38 C.F.R. §4.71a, DC 5260 (2009).  
For an evaluation under DC 5261, the evidence must show the 
functional equivalent of extension limited to 5 degrees.  38 
C.F.R. §4.71a, DC 5261(2009).  Finally, for assignment of a 
separate evaluation under 5257, there must be recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2009).

As the record demonstrates, the Veteran has motion in his 
knee from 0 to 130 degrees.  The Board recognizes that there 
is crepitus at around 30 degrees of flexion, however this 
does not represent any functional limitation in the range of 
motion.  We also are aware of some slight lateral tracking of 
his patella, however in the same private 2009 examination 
that noted lateral tracking of the patella, it was stated 
that the Veteran had no varus, no valgus instability, 
Lachman, no pivot shift, and no anterior or posterior drawer.  
Accordingly, no rating for limitation of motion or for 
instability of the knee is warranted.

The Veteran's testimony with regard to his left knee has been 
consistent, and although he is credible, all evidence, even 
when accepted as true, does not provide a basis for an 
evaluation higher than 10 percent.

At this time, the Board accepts that there is some pain on 
use of the knee and minimal limitation of motion.  However, 
neither the lay nor the medical evidence suggests that 
flexion is functionally limited to approximately 30 degrees.  
Rather, the objective evidence establishes that the Veteran 
retains almost complete flexion, and the lay pleadings 
describe pain without establishing that flexion is actually 
limited.  The Veteran does describe pain at 30 degrees of 
flexion and extension.  However, such restriction has never 
been duplicated by the service department, VA, or private 
examiners.  We conclude that the observations of the skilled 
professionals are far more probative of the Veteran's 
functional impairment, and also conclude that there is no 
impairment of extension and no instability.

Based on the foregoing, the Board concludes that the 
Veteran's left knee sprain has been 10 percent disabling 
throughout the periods on appeal.  All evidence has been 
considered and, there is no doubt to be resolved.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a deviated nasal septum is granted.

An evaluation in excess of 10 percent for right shoulder 
impingement syndrome is denied.

An evaluation of 20 percent for degenerative disc disease of 
the cervical spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation of 10 percent for chronic left knee sprain is 
granted subject to the controlling regulations applicable to 
payment of monetary benefit. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


